DETAILED ACTION

In view of the appeal brief filed on 01/12/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANDREA L WELLINGTON/           Supervisory Patent Examiner, Art Unit 3724                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and the expression “an electric motor mechanically coupled for affecting the surface”, the Specification does not teach how an electric motor affects a surface.  The Specification teaches cutting blades affecting a surface by cutting hairs but not the motor. Furthermore, it is not clear what device the electric motor is “mechanically coupled” to, therefore, the scope of the claim is not clear. For purposes of the Office action, the claim will be treated as “an electric motor mechanically coupled to cutters for affecting the surface.”
Regarding claim 3, it is unclear what scope to assign the limitation of an image sensor that “comprises, is using, or is based on” CCD or CMOS.  For purposes of this Office action, the image sensor will be treated as comprising CCD or CMOS.
Regarding claim 5, according to the specification, the cutters remove hairs not the motor, thus rendering the scope of the claim unclear. For purposes of the Office action, the claim will be treated as “removing hair from the skin area using the cutters.”
Regarding claim 7, it is unclear what scope to assign the limitation of the digital video format that “uses, or is based on, one out of” TIFF, RAW format, etc., standards. The language used is not proper Markush grouping language.  For purposes of this 
Regarding claim 12, it is unclear what type of battery constitutes a “primary” battery.  The specification does not provide any insight and therefore the claim is unclear as written.  For purposes of this Office action, the primary battery will be treated as a standard, nonrechargeable type of battery.
Regarding claims 14, it is unclear what scope to assign the limitation of the digital data video transmitted by the wireless transmitter “using, or based on” standard WPAN or WLAN. For purposes of this Office action, the digital transmission will be held as “using” WPAN or WLAN.
Regarding claims 15, it is unclear what scope to assign the limitation of the digital data video transmitted by the wireless transmitter “using, or based on, at least one of” the standards listed.  The language used is not proper Markush grouping language.  For purposes of this Office action, the digital video format will be held to use a “standard selected from the group consisting of” one of the standards listed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-10, 13-15, 20, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (IE2006/0402) in view of Tabankin et al. (2008/0089554), hereinafter Tabankin, Nakagawa et al. (2005/0012811), hereinafter Nakagawa, in view of Applicant’s Admitted Prior Art.
Regarding claim 1, Ryan teaches a device for use with a surface (skin), the device comprising: 
an electric motor (page 4, line 21) mechanically coupled for affecting the surface; 
a digital camera 16 for capturing an image of the surface; and
a portable casing 11 housing the electric motor, the digital camera, the image processor, and the wireless transmitter (page 5, line 16, Fig. 1.).
	However, Ryan does not teach that the digital camera 16 is for capturing an image of the surface in a non-visible spectrum; an antenna for transmitting over the air using Radio-Frequency (RF) waves; and a wireless transmitter coupled between the antenna and the image processor for transmitting the digital data video signal over the air via the antenna;
	Tabankin teaches a digital camera that is used to watermark/code images and videos without changing the appearance of the image and reveal if images have been altered. Tabankin further teaches that images can be digitally captured in a non-visible spectrum in a low light environment (See para. [0035]).

Tabankin also teaches using a transmitting device 26 and a receiving device 28 to allow the use of a wireless RF device 30 to transmit images wirelessly across a network. In using wireless RF transmitters, it is known in the art that antennas are “receivers” required for receiving and transmitting signals.  
Ryan teaches digital images being transferred wirelessly to a display 27 (page 5, lines 14-16). Tabankin teaches that it is known in the art to transfer digital images wirelessly by RF devices.  A RF device inherently has an antenna for receiving and transmitting signals.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide the device of Ryan a RF device having an antenna as taught by Tabankin for wirelessly transferring digital images to the display 27.

To the degree Applicant disagrees that an antenna in a wireless RF transmitter is not obvious to one skilled in the art as set forth above, the following rejection of Ryan in view of Tabankin and further in view of Nakagawa is provided.
Ryan in view of Tabankin do not expressly disclose that the receiver is an antenna. 

Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide an antenna to the modified RF transmitter as taught by Nakagawa 16 to the camera of modified Ryan for receiving and transferring signals.
Ryan teaches the use of a digital camera 16 for capturing the images. However, Ryan does not explicitly teach an image processor for generating the data video signal carrying the images in a digital video format.
Tabankin teaches a digital camera having an image processor 12 for generating data signals carrying images in a digital video format and a still-digital image format.  See Fig. 1 and para. [0032], [0033], and [0035].
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the digital camera in Ryan such that the digital camera comprises an image processor as taught by Tabankin for generating data signals carrying images in a digital video format and a still-digital image format so that a user can choose types of digital format according to his likeliness.
Regarding claims 4 and 5, the modified hair trimmer of Ryan takes pictures of skin and hairs and cuts hairs by using cutting head 12.   See Fig. 1.
Regarding claim 6, the modified hair trimmer of Ryan takes pictures in an infrared spectrum.  See para. [0035] in Tabankin. Therefore, it would have been obvious to one having ordinary skill in the art to modify Ryan’s device to take pictures in an infrared spectrum as taught by Tabankin for the reasons as set forth above.
standard in the digital image processing art (page 6, line 10-page 7, line 2; and page 16, line 19-page 20, line 6).  
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to make the digital image output in Ryan in MPEG or TIFF or Exif or RAW or AVI or intraframe or interframe with lossy or non-lossy, as taught by Applicant’s Admitted Prior Art, to conform with or be compatible with user's expectations or with other connected devices.
 Regarding claim 10, Tabankin additionally teaches compressing video data utilizing MPEG format.  See para. [0035].
Regarding claim 13, Ryan teaches a display 18 in the casing.
Regarding claims 14 and 15, the digital camera of Ryan is modified by the teaching of Tabankin as shown in claim 1 including transferring video signals wirelessly. Tabankin further teaches that it is a standard in the art that digital data video signals are transmitted thru WLAN based on GSM or Bluetooth or CDMA.  See para. [0036].
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to transfer digital data video signals captured by the modified digital camera of Ryan thru WLAN based on GSM or Bluetooth or CDMA as taught by Tabankin to conform with or be compatible with user's expectations or with other connected devices.

Regarding claim 27, the hair trimming device of Ryan has a cutter 14 driven by the motor.
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (IE2006/0402) in view of Tabankin et al. (2008/0089554), hereinafter Tabankin, and Nakagawa et al. (2005/0012811), hereinafter Nakagawa, in view of Applicant’s Admitted Prior Art, as applied to claim 1 above, and further in view of Voss et al. (2004/0036791), hereinafter Voss.
Ryan teaches the digital camera having a lens 16. Ryan does not teach a photosensitive image sensor array based on Charge-Coupled Devices (CCD) or Complementary Metal-Oxide-Semiconductor (CMOS) devices.
Voss teaches a digital camera wherein a photosensitive image sensor array is based on Charge-Coupled Devices (CCD) or Complementary Metal-Oxide-Semiconductor (CMOS) devices, (para. [0004] teaches CCD is a known option for an image sensor in digital cameras).
.
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (IE2006/0402) in view of Tabankin et al. (2008,0089554), hereinafter Tabankin, and Nakagawa et al. (2005/0012811), hereinafter Nakagawa, in view of Applicant’s Admitted Prior Art, as applied to claim 1 above, and further in view of Leventhal (2005/0229398).
The modified hair trimming device of Ryan teaches the invention substantially as claimed except for the hair trimming device powered by battery.
Leventhal teaches hair trimmers powered by electric or battery.  See Figs. 5 and 8 and the Abstract
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to make the modified hair trimmer of Ryan powered by battery as taught by Leventhal to increase a range of maneuver due to lacking of an electrical cord.
Furthermore, it would have been obvious to one skilled in the art at the time the invention was made to make the modified hair trimmer of Ryan powered by battery as taught by Leventhal since it has been held that substituting equivalents between battery and electric sources known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (IE2006/0402) in view of Tabankin et al. (2008,0089554), , as applied to claim 1 above, and further in view of Hahn et al. (7,593,573), hereinafter Hahn.
The modified hair trimming device of Ryan teaches the invention substantially as claimed except for a second camera unit.
Hahn teaches an imaging system 2 having two lenses and two image sensors for taking images in good light environment and dark environment.  Each camera has its own lens and image sensor. See Fig. 1. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the modified hair trimming device of Ryan an additional camera as taught by Hahn taking images in good light environment and dark environment.
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (IE2006/0402) in view of Tabankin et al. (2008/0089554), hereinafter Tabankin, and Nakagawa et al. (2005/0012811), hereinafter Nakagawa, in view of Applicant’s Admitted Prior Art, as applied to claims 1 and 16 above, and further in view of Hahn et al. (7,593,573), hereinafter Hahn, and further in view of Miyata et al. (6,965,728), hereinafter Miyata.
The modified hair trimming device of Ryan teaches the invention substantially as claimed except for a multiplexer connected to the two cameras.
Miyata teaches an imaging system having multiple cameras and a multiplexer for selecting signals from a selective camera to put on display.  See Fig. 1.
.
Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (IE2006/0402) in view of Tabankin et al. (2008,0089554), hereinafter Tabankin, and Nakagawa et al. (2005/0012811), hereinafter Nakagawa, in view of Applicant’s Admitted Prior Art, as applied to claim 1 above, and further in view of Jepson et al. (3,359,635), hereinafter Jepson.
Regarding claims 24 and 25, the modified hair trimming device of Ryan teaches the invention substantially as claimed except for a light source for illumination on a surface.
Jepson teaches a hair trimming device having a light source for illumination on a surface to be shaved.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to provide the modified hair trimming device of Ryan a light source as taught by Jepson for illuminating on a surface to be shaved.
Regarding claim 26, the modified hair trimming device of Ryan teaches the invention substantially as claimed except for the light source being an LED.  The electric light source and the LED light source are well known art equivalents.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to use a LED light source in the modified hair trimming of Ryan since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (IE2006/0402) in view of Tabankin et al. (2008/0089554), hereinafter Tabankin, and Nakagawa et al. (2005/0012811), hereinafter Nakagawa, in view of Applicant’s Admitted Prior Art, as applied to claims 1 and 20 above, and further in view of DePue et al. (2007/0038118), hereinafter DePue.
Regarding claim 21, the digital cameras in Ryan and Tabankin have the digital image processor (inherently in Ryan or taught explicitly in Tabankin as shown as element 12).  
Ryan and Tabankin are silent on the digital image processor operative to identify an element in the captured image. 
DePue teaches a digital camera with a digital image processor (68; para. [0035]) operative to identify an element (vessel 132, 134 versus non-vessel structure 140A-C; Figs. 2A-B) in a captured image by converting signals of the capture image to digital representation of pixels with different brightness (120A-C, 114; Figs. 2A-B) so that the captured image can be shown on a display 80.  See Figs. 1 and 2A-B.
The term “identify” means to recognize or establish as being a particular person or thing.  Shapes and colors of things help to recognize things.  The brightness of the pixels assigned to the captured region by the digital image processor in DePue helps recognizing vessels from non-vessel structure by the shapes and colors.  Therefore, DePue teaches the digital image processor being operative to identify an element.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to make the digital image processor in Ryan or Tabankin operative 
Regarding claim 22, the images in the device of Ryan shows hairs and hairy areas on the display 18.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (IE2006/0402) in view of Tabankin et al. (2008/0089554), hereinafter Tabankin, and Nakagawa et al. (2005/0012811), hereinafter Nakagawa, in view of Applicant’s Admitted Prior Art, and DePue et al. (2007/0038118), hereinafter DePue, as applied to claims 1 and 21 above, and further in view of Vitale (2002/0119428).
Regarding claim 23, the modify device of Ryan teaches a digital camera for generating a digital image of elements, such as face contour, skin color, and hairs’ shapes and colors on the display 18 (see Abstract). 
However, modified Ryan does not teach the elements being marked.
Vitale teaches a digital camera 7 used in hair cutting having a digital image processor 1 generating a digital image to be shown on a display (2, 9), wherein the digital image (face contour) is marked with cut lines 6 to help a user to orient a cutting device correctly.  See Figs. 1 and 3.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the digital image processor of Ryan by adding a marking function as taught by Vitale to help a user to orient a cutting device correctly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.